DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Patent Trail and Appeal Board (hereinafter: “Board”) on June 27, 2022 granted Applicant’s Request for Rehearing of June 3, 2022. Thereby affirming the rejection in the Board’s Decision of April 4, 2022 as New Grounds of Rejection, such that:

    PNG
    media_image1.png
    326
    637
    media_image1.png
    Greyscale

As such, Applicant has received and considered the new grounds of rejection and has subsequently  submitted a response (analogous to an applicant responding to a Non-Final office action).  Therefore, the application has been remanded to the Examiner for further action, shown below. 


Priority
Acknowledgement is made to Applicant’s claim to priority to foreign Applicant No. DE102016007202.4 filed June 14, 2016. 
With Applicant’s submission, on August 21, 2019, of the verified English language translation of the German Patent Application No. 10 2016 007 202.4 priority is perfected. 

Status of Claims
This Office Action is responsive to the amendment filed on August 15, 2022. As directed by the amendment: claims 1 and 10 have been amended. Thus, claims 1-4, 10, 12, 13, 16, 18, and 20-30 are presently pending in this application.
In the Final Office Action filed October 13, 2020: Claims 1-4, 12, and 20 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fei et al. (WO 2016/124145 A1; therein EP 3254721A1 was relied upon by reference being an English translation). Claim 10 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chien et al. (U.S. Pub. No. 2015/0059763). Claims 13, 16, 18, and 21-24 were previously rejected under 35 U.S.C. 103 as being unpatentable over FEI. Claim 26 and 30 were previously rejected under 35 U.S.C. 103 as being unpatentable over Fong as applied to claims 1 and 27, respectively, and further in view of Kuriger et al. (U.S. Pub. No. 2016/0015918). Applicant’s amendments necessitated the new grounds of rejection, shown below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diaphragm, the diaphragm ring and the hinge comprised in the connecting piece” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and claims 2-4, 12, 13, 16, 18, 20-26 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the diaphragm, the diaphragm ring and the hinge being comprised in the connecting piece.”, ln 7-8 whereby the diaphragm, the diaphragm ring and the hinge are located in (i.e. within/inside) the connecting piece, while claim 1 further recites “the diaphragm being held via a diaphragm ring which surrounds the connecting piece”, ln 5-6 whereby at least the diaphragm ring surrounds (i.e. encircles the exterior of) the connecting piece.  Applicant’s specification and drawings disclose at least the diaphragm ring surrounding (i.e. encircles the exterior of) the connecting piece (Fig. 1 and 3; Pg. 2, ln 1-2; Pg. 13-15) but fail to disclose the at least the diaphragm ring within the connecting piece.  Further, Applicant’s specification is silent on at least the diaphragm ring  simultaneously surrounding the connecting piece and inside the connecting piece.  As such, claim 1 contains new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims 2-4, 12, 13, 16, 18, 20-26 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the diaphragm, the diaphragm ring and the hinge being comprised in the connecting piece.”, ln 7-8 whereby the diaphragm, the diaphragm ring and the hinge are located in (i.e. within/inside) the connecting piece, while claim 1 further recites “the diaphragm being held via a diaphragm ring which surrounds the connecting piece”, ln 5-6 whereby at least the diaphragm ring surrounds (i.e. encircles the exterior of) the connecting piece.  It is unclear how at least the diaphragm ring can be both surrounding the connecting piece and inside the connecting piece simultaneously. Examiner is not making a judgment on the subject matter of claim 1 because the Examiner is unable to provide cogent and reasonable interpretation for claim 1 that would resolve the issues listed above and not contradict the recited limitations.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1-4, 12-13, 16, 18, and 20-26 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112a rejection(s) have been resolved by the Applicant. 

Claims 10 and 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record Fei et al. (WO 2016/124145 A1; herein EP 3254721A1 is relied upon by reference being an English translation; hereinafter: “FEI”) discloses a face mask comprising a connecting piece (20; Fig. 3-4) comprising an opening for facing a ventilation hose (A, Fig. A annotated below), an opening for connection to a patient interface (B, Fig. A annotated below; 100; Fig. 2), and an opening to the atmosphere (231; ¶ 0013; Fig. 3) which can be at least partially closed from an inside by a diaphragm (153, 1531, 1533; Fig. 4; ¶ 0023), the connecting piece further comprising a diaphragm opening (C, Fig. A annotated below) for accommodating the diaphragm in the connecting piece (Examiner notes: FEI discloses a void area for excepting the diaphragm; Fig. 5), and the diaphragm being held via a diaphragm ring (151; Fig. 4) which surrounds the connecting piece (Fig. 3, 5) and being connected to the diaphragm ring via a hinge (A, Fig. B A, Fig. C annotated below). Examiner notes: A hinge is defined as “A jointed or flexible device that allows the turning or pivoting of a part, such as a door or lid, on a stationary frame.” (https://www.ahdictionary.com/word/search.html?q=hinge; American Heritage Dictionary accessed October 5, 2020). Further, though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case, FEI clearly depict and describes the diaphragm, along with the hinge, as being formed from a flexible material (i.e. silicone rubber; ¶ 0012) and that the diaphragm pivots about the hinge (A, Fig. B and A Fig. C annotated below; ¶ 0023), and that the hinge (A Fig. C annotated below) is an intermediary that interconnects the diaphragm ring (151; Fig. 4) to the diaphragm(153, 1531, 1533; Fig. 4; ¶ 0023). Therefore, one of ordinary skill in the art would appreciate FEI as disclosing the hinge as claimed. 

    PNG
    media_image2.png
    387
    548
    media_image2.png
    Greyscale

Figure A, Adapted from Figure 4 of FEI.

    PNG
    media_image3.png
    286
    177
    media_image3.png
    Greyscale

Figure B, Adapted from Figure 4 of FEI.

    PNG
    media_image4.png
    403
    421
    media_image4.png
    Greyscale

Figure C, Adapted from Figure 5 of FEI.
Prior art FEI fails to disclose or render obvious the connecting piece wherein the diaphragm opening being designed to taper conically inward, as recited in independent claim 10. 
Prior art of record Fong et al. (U.S. Pub. No. 2014/0150798), Chien et al. (U.S. Pub. No. 2015/0059763), or Kuriger et al. (U.S. Pub. No. 2016/0015918) alone or in combination fail to remedy the deficiencies of FEI.
Therefore, independent claim 10 is rendered allowable. 

Prior art FEI fails to disclose or render obvious the connecting piece wherein the diaphragm and the diaphragm ring are produced as one piece, as recited in independent claim 27. 
Prior art of record Fong et al. (U.S. Pub. No. 2014/0150798), Chien et al. (U.S. Pub. No. 2015/0059763), or Kuriger et al. (U.S. Pub. No. 2016/0015918) alone or in combination fail to remedy the deficiencies of FEI.
Therefore, independent claim 27, and claims 28-30 by dependency, are rendered allowable. 

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. Applicant asserts that the amendments to claim 1 are supported in the instant specification, Pg. 7. Examiner respectfully disagrees. An investigation of the instant disclosure fails to provide support for the diaphragm, the diaphragm ring and the hinge being within the connecting piece as recited in independent claim 1, nor support for the diaphragm ring being inside the connecting piece while also surrounding the connecting piece, see 35 U.S.C. 112 (a) and 112(b) rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785